

Exhibit 10.22



THIRD AMENDMENT TO INDEMNIFICATION AGREEMENT


THIS THIRD AMENDMENT TO INDEMNIFICATION AGREEMENT (“Third Amendment”) is made as
of December 31, 2013 (the “Effective Date”), by PACIFIC OFFICE PROPERTIES, L.P.,
a Delaware limited partnership, whose address is 841 Bishop Street, Suite 1700,
Honolulu, Hawaii 96813 (“Pacific Office”), and SHIDLER EQUITIES L.P., a Hawaii
limited partnership, whose address is 841 Bishop Street, Suite 1700, Honolulu,
Hawaii 96813 (“Shidler Equities”).


R E C I T A L S :


1.     First Hawaiian Bank, a Hawaii corporation (together with any successor,
assign or replacement lender, the “Lender”), extended a line of credit to
Pacific Office in the principal sum of $10,000,000.00, which line of credit was
extended on the terms and conditions set forth in that certain Credit Agreement
dated September 2, 2009, executed by Pacific Office and the Lender.


2.     The obligation of Pacific Office to repay the $10,000,000 line of credit
was secured by the pledge to the Lender of a certificate of deposit in the
principal amount of $10,000,000, which certificate of deposit was provided and
pledged to the Lender by Shidler Equities on the condition that Pacific Office
indemnify Shidler Equities from any and all losses and expenses incurred by
Shidler Equities in connection with the pledge of the certificate of deposit,
which indemnification of Shidler Equities was set forth in that certain
Indemnification Agreement dated September 2, 2009, executed by Pacific Office in
favor of Shidler Equities (the “Indemnification Agreement”).


3.     At the request of Pacific Office, (i) the Lender agreed to increase the
principal amount of the line of credit from $10,000,000 to $15,000,000 on the
terms of that certain Amendment to Loan Documents dated December 31, 2009,
executed by the Lender, Pacific Office and Shidler Equities (the “First
Amendment to Loan Documents”), which terms required the principal amount of the
certificate of deposit to be increased from $10,000,000 to $15,000,000, and (ii)
Shidler Equities agreed to provide and pledge to the Lender the required funds
to increase the principal amount of the certificate of deposit from $10,000,000
to $15,000,000, and in connection with such increase, Pacific Office and Shidler
Equities agreed to amend the Indemnification Agreement to obligate Pacific
Office for any and all losses and expenses incurred by Shidler Equities as a
result of the pledge of the certificate of deposit, as increased to $15,000,000,
such amendment having been set forth in that certain Amendment to
Indemnification Agreement dated December 31, 2009, executed by Pacific Office
and Shidler Equities (the “First Amendment to Indemnification Agreement”).


4.     At the request of Pacific Office, the Lender agreed to an additional
increase in the principal amount of the line of credit from $15,000,000 to
$25,000,000, on the terms of that certain Second Amendment to Loan Documents
dated May 25, 2010, executed by the Lender, Pacific Office and Shidler Equities
(the “Second Amendment to Loan Documents”), which terms require the principal
amount of the certificate of deposit to be increased from $15,000,000 to
$25,000,000 (such certificate of deposit in the original principal amount of
$10,000,000, as





--------------------------------------------------------------------------------



increased to $15,000,000, as further increased to $25,000,000 and/or any
replacement, substitute or additional certificate of deposit or other collateral
provided and pledged or encumbered by or at the direction of Shidler Equities to
the Lender being referred to hereinafter as the “Certificate of Deposit”); and
(ii) Shidler Equities agreed to provide and pledge to the Lender the required
funds to increase the principal amount of the Certificate of Deposit from
$15,000,000 to $25,000,000, and in connection with such increase, Pacific Office
and Shidler Equities agreed to further amend the Indemnification Agreement to
obligate Pacific Office for any and all losses and expenses incurred by Shidler
Equities as a result of the pledge of the Certificate of Deposit, as increased
to $25,000,000, such amendment having been set forth in that certain Second
Amendment to Indemnification Agreement dated as of May 25, 2010, executed by
Pacific Office and Shidler Equities (the “Second Amendment to Indemnification
Agreement”).


5.     At the request of Pacific Office, the Lender has agreed to extend the
scheduled maturity of the Line of Credit (as defined below) from December 31,
2013 to December 31, 2015, on the terms of that certain Third Amendment to Loan
Documents dated as of December 31, 2013, executed by the Lender, Pacific Office
and Shidler Equities (the “Third Amendment to Loan Documents”).


6.     Shidler Equities has agreed with Pacific Office that Shidler Equities
will continue to provide and pledge to the Lender the Certificate of Deposit to
the extent required by the Lender, on the condition that the Indemnification
Agreement, as amended by the First Amendment to Indemnification Agreement and
the Second Amendment to Indemnification Agreement, is further amended, in its
entirety, as set forth below.


NOW, THEREFORE, to induce Shidler Equities to continue to provide and pledge to
the Lender the Certificate of Deposit in the principal amount of $25,000,000, as
security for the obligation of Pacific Office to repay the line of credit, as
increased from $10,000,000 to $15,000,000, and as further increased from
$15,000,000 to $25,000,000 (the “Line of Credit”), and in consideration of the
foregoing premises and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pacific Office and Shidler
Equities hereby agree that as of the Effective Date, the Indemnification
Agreement, as amended by the First Amendment to Indemnification Agreement and
the Second Amendment to Indemnification Agreement, is further amended, in its
entirety, to provide as follows:


“1.     Indemnification of Shidler Equities. Pacific Office hereby agrees to
pay, protect, defend and save Shidler Equities harmless from and against, and
hereby indemnifies Shidler Equities from and against, any and all losses,
damages, costs, expenses (including, without limitation, reasonable attorneys’
fees), liabilities, obligations, causes of action, suits, claims, demands and
judgments (collectively, “Losses”), which Losses may at any time be incurred by,
imposed upon or awarded against Shidler Equities as a result of:


(a)     the failure by Pacific Office to cause the entire $25,000,000 principal
amount of the Certificate of Deposit and all accrued interest to be disbursed to
Shidler Equities upon the Maturity Date of the Line of Credit, the term Maturity
Date being defined in the Credit Agreement described in recital 1 above, which
Credit Agreement and other documents evidencing and/or securing the Line of
Credit were amended by the First Amendment to Loan

2

--------------------------------------------------------------------------------



Documents and the Second Amendment to Loan Documents and are being further
amended by the Third Amendment to Loan Documents (the Credit Agreement, as
amended by the First Amendment to Loan Documents, and as further amended by the
Second Amendment to Loan Documents and the Third Amendment to Loan Documents,
being referred to hereinafter as the “Loan Agreement”);


(b)     any Event of Default or failure to perform by Pacific Office under any
of the Loan Documents (as such terms are defined in the Loan Agreement), it
being agreed by Pacific Office and Shidler Equities that if all or any portion
of the Certificate of Deposit is withdrawn by the Lender and applied to the
payment of principal, interest and/or charges under the Line of Credit then, in
addition to any other right or remedy that Shidler Equities may have under the
Indemnification Agreement, as amended, and/or under the law, interest shall
accrue on any such amount that is withdrawn and be due and payable to Shidler
Equities at the rate of seven percent (7%) per annum from the date of the
withdrawal until paid by Pacific Office to Shidler Equities in full;


(c)     any bankruptcy or similar proceeding affecting Pacific Office;


(d)     any cost or expense being incurred by Shidler Equities in connection
with the pledge to the Lender of the Certificate of Deposit, including, without
limitation, reasonable attorneys’ fees; and


(e)     any cost or expense being incurred by Shidler Equities in connection
with the enforcement of the Indemnification Agreement, as amended, including,
without limitation, reasonable attorneys’ fees.


The liability of Pacific Office under the Indemnification Agreement, as amended,
shall be direct and immediate. Losses incurred by Shidler Equities shall be
payable by Pacific Office upon demand. Shidler Equities shall also be entitled
to appear in any action or proceeding to defend itself against any claim in
connection with the Line of Credit and/or the Certificate of Deposit, and all
costs and expenses incurred by Shidler Equities in so doing, including, without
limitation, reasonable attorneys’ fees, shall be paid by Pacific Office on
demand.


2.     Fee to be Paid to Shidler Equities. In consideration of Shidler Equities
providing and pledging to the Lender the Certificate of Deposit as described
above, Pacific Office agrees to pay to Shidler Equities an annual fee of two
percent (2%) of the entire $25,000,000 principal amount of the Certificate of
Deposit, which annual fee shall accrue, and shall be paid by Pacific Office to
Shidler Equities on a quarterly basis in arrears on the first day of January,
the first day of April, the first day of July and the first day of October of
each year, until the entire $25,000,000 principal amount of the Certificate of
Deposit and all accrued interest are disbursed to Shidler Equities.


3.     Repayment of the Line of Credit. Pacific Office and Shidler Equities
hereby acknowledge that the Line of Credit is to be repaid by Pacific Office and
that Shidler Equities has no obligation to the Lender and/or to Pacific Office
to repay the Line of Credit, in whole or in part.

3

--------------------------------------------------------------------------------





4.    Binding Effect. The Indemnification Agreement, as amended, shall be
binding upon and inure to the benefit of Pacific Office, Shidler Equities and
their respective successors and assigns.


5.     Enforcement. The Indemnification Agreement, as amended, may be enforced
in any federal or state court in the City and County of Honolulu, State of
Hawaii.


6.     Hawaii Law. The Indemnification Agreement, as amended, shall be construed
in accordance with the laws of the State of Hawaii.”


Pacific Office and Shidler Equities further agree that this Third Amendment may
be executed in counterparts, all of which taken together shall constitute one
and the same instrument.


IN WITNESS WHEREOF, Pacific Office and Shidler Equities have executed this Third
Amendment as of the Effective Date.


PACIFIC OFFICE PROPERTIES, L.P.,
a Delaware limited partnership


By:
Pacific Office Properties Trust, Inc.,

a Maryland corporation
Its General Partner


By:
/s/ Kimberly F. Aquino    

Kimberly F. Aquino
Vice President


Pacific Office




SHIDLER EQUITIES L.P.,
a Hawaii limited partnership


By:
Shidler Equities Corp.,

a Hawaii corporation
Its General Partner


By:
/s/ Jay H. Shidler    

Jay H. Shidler
President


Shidler Equities



4